Exhibit 13 PORTIONS OF 2 SELECTED CONSOLIDATED FINANCIAL AND OTHER DATA OF FIRST CLOVER LEAF FINANCIAL CORP. The following information is derived from the audited consolidated financial statements of First Clover Leaf Financial Corp. For additional information, reference is made to "Management's Discussion and Analysis of Financial Condition and Results of Operations" and the consolidated financial statements of First Clover Leaf Financial Corp. and related notes included elsewhere in this Annual Report. At December 31, 2009 2008 2007 2006 2005 (In thousands) Selected Financial Condition Data: Total assets $ 585,527 $ 653,325 $ 413,252 $ 410,292 $ 140,158 Loans, net (1) 411,899 430,919 284,919 245,025 115,645 Cash and cash equivalents 47,997 67,135 37,085 92,665 3,428 Securities available for sale 86,407 103,568 54,150 45,832 12,944 Securities held to maturity — 353 Federal Home Loan Bank stock 6,306 6,306 5,604 5,604 6,214 Deposits 442,554 447,303 291,195 270,830 102,112 Securities sold under agreements to repurchase 18,936 55,103 15,893 29,438 — Subordinated debentures 3,930 3,886 3,842 3,798 — Federal Home Loan Bank advances 39,924 49,968 10,432 10,326 — Stockholders’ equity – substantially restricted (2) 76,928 93,657 88,681 93,329 37,708 Years Ended December 31, 2009 2008 (4) 2007 2006 (5) 2005 (In thousands, except per share data) Selected Operating Data: Total interest income $ 28,008 $ 24,686 $ 22,401 $ 13,869 $ 7,748 Total interest expense 12,260 12,445 12,084 6,545 2,987 Net interest income 15,748 12,241 10,317 7,324 4,761 Provision for loan losses 5,554 777 347 367 — Net interest income after provision for loan losses 10,194 11,464 9,970 6,957 4,761 Other income 1,418 809 626 298 14 Other expense 20,526 8,086 6,771 4,392 1,764 Income (loss) before income taxes (8,915 ) 4,188 3,825 2,863 3,011 Income tax expense (benefit) (92 ) 1,486 1,419 1,026 1,148 Net income (loss) $ (8,823 ) $ 2,702 $ 2,406 $ 1,837 $ 1,863 Basic earnings (losses) per share (3) $ (1.08 ) $ 0.33 $ 0.27 $ 0.23 $ 0.25 Diluted earnings (losses) per share (3) $ (1.08 ) $ 0.33 $ 0.27 $ 0.23 $ 0.25 (1) Net of the allowance for loan losses.Includes loans held for sale. (2) Stockholders’ equity is substantially restricted due to capital requirements imposed under Federal capital regulations. (3) Per share information for the period prior to 2006 has been adjusted to reflect the 1.936-to-one exchange ratio in connection with our second-step conversion that was completed in July (4) Includes results of operations from Partners Financial Holdings, Inc. and its subsidiary, Partners Bank, after October 10, 2008. (5) Includes results of operations from Clover Leaf Financial Corp. after July 10, 2006. 1 At or For the Years Ended December 31, 2009 2008 2007 2006 2005 Selected Financial Ratios and Other Data: Performance Ratios: Return on assets (ratio of net income (loss) to average total assets) (1.39 )% 0.56 % 0.63 % 0.77 % 1.34 % Return on equity (ratio of net income (loss) to average stockholders’ equity) (10.25 ) 3.08 2.62 3.32 5.01 Average interest rate spread (1) 2.39 2.16 1.88 2.36 2.68 Dividend payout ratio (2) (22.22 ) 72.73 88.89 104.35 76.00 Dividends per share (3) 0.24 0.24 0.24 0.24 0.19 Net interest margin (4) 2.68 2.72 2.90 3.25 3.48 Efficiency ratio (5) 119.57 61.96 61.88 57.63 36.94 Non-interest expense to average total assets 3.24 1.67 1.77 1.80 1.27 Average interest-earning assets to average interest-bearing liabilities 114.05 120.43 130.12 130.90 136.00 Asset Quality Ratios: Non-performing assets and impaired loans to total assets 5.16 % 1.25 % 1.04 % 0.96 % 0.01 % Non-performing and impaired loans to total loans 7.07 1.75 1.50 1.60 0.01 Net charge-offs (recoveries) to average loans outstanding 0.74 0.08 0.06 — — Allowance for loan losses to non-performing and impaired loans 21.68 51.71 44.27 43.61 2,766.14 Allowance for loan losses to total loans 1.53 0.90 0.67 0.70 0.37 Capital Ratios: Stockholders’ equity to total assets at end of year 13.14 % 14.34 % 21.46 % 22.75 % 26.90 % Average stockholders’ equity to average assets 13.60 18.14 24.03 23.06 26.82 Tangible capital 9.55 8.45 16.97 16.16 22.13 Tier 1 (core) capital 9.55 8.45 16.97 16.16 22.13 Tier 1 risk-based capital ratio (6) 12.88 12.59 23.32 25.33 41.75 Total risk-based capital ratio (7) 13.75 13.17 23.65 26.02 42.36 Other Data: Number of full service offices 4 4 3 4 1 (1) The average interest rate spread represents the difference between the weighted-average yield on interest-earning assets and the weighted- average cost of interest-bearing liabilities for the year. (2) Dividends declared per share divided by diluted earnings per share. (3) Per share information for periods prior to 2006 has been adjusted to reflect the 1.936-to-one exchange ratio in connection with our second step conversion that was completed in July (4) The net interest margin represents net interest income as a percent of average interest-earning assets for the year. (5) The efficiency ratio represents non-interest expense divided by the sum of net interest income and non-interest income.The 2009 ratio includes a $9.3 million goodwill impairment expense. (6) For the years ended December 31, 2009, 2008, 2007 and 2006, Tier 1 risk-based capital ratio represents Tier 1 capital of First Clover Leaf Bank, divided by its risk-weighted assets as defined in federal regulations on required capital.For the year ended 2005, Tier 1 risk-based capital ratio represents Tier 1 capital of First Federal Savings and Loan Association of Edwardsville, divided by its risk-weighted assets as defined in federal regulations on required capital. (7) Total risk-based capital ratio represents total capital divided by risk-weighted assets. 2 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS This discussion and analysis reflects First Clover Leaf Financial Corp.’s consolidated financial statements and other relevant statistical data, and is intended to enhance your understanding of our financial condition and results of operations.The information in this section has been derived from our audited consolidated financial statements, which appear elsewhere in this Annual Report.You should read the information in this section in conjunction with the business and financial information regarding First Clover Leaf Financial Corp. (First Clover Leaf) provided elsewhere in this annual report. Forward Looking Statements This document contains certain "forward-looking statements," which may be identified by the use of words such as "believe," "expect," "anticipate," "should," "planned," "estimated" and "potential." These statements are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995.Examples of forward-looking statements include, but are not limited to, estimates with respect to our financial condition, results of operations and business that are subject to various factors which could cause actual results to differ materially from these estimates and most other statements that are not historical in nature. These factors include, but are not limited to, general and local economic conditions, changes in interest rates, deposit flows, demand for mortgage and other loans, real estate values, competition, changes in accounting principles, policies, or guidelines, changes in legislation or regulation, and other economic, competitive, governmental, regulatory, and technological factors affecting our operations, pricing, products and services. Overview First Clover Leaf’s results of operations depend primarily on net interest income.Net interest income is the difference between the interest earned on interest-earning assets, consisting primarily of loans, investment securities, mortgage-backed securities and other interest-earning assets (primarily cash and cash equivalents), and the interest paid on interest-bearing liabilities, consisting of demand and NOW accounts, money market, savings and term certificate accounts and borrowings.Our results of operations also are affected by our provision for loan losses, non-interest income and non-interest expense.Non-interest income currently consists primarily of service charges and fee income on deposit accounts and customer debit and credit card holders as well as loan servicing income and gains on sale of loans that we sold but on which we retained the servicing rights.Non-interest expense currently consists primarily of compensation and employee benefits, occupancy, data processing, directors’ fees and professional fees.Unusual items such as goodwill impairment and asset impairment may also have a significant impact on non-interest expense.The results of operations also may be affected significantly by general and local economic and competitive conditions, changes in market interest rates, governmental policies and actions of regulatory authorities. Total assets decreased to $585.5 million at December 31, 2009 from $653.3 million at December 31, 2008.The decrease was primarily due to lower balances in cash and cash equivalents, securities available for sale, net loans and goodwill.Cash and cash equivalents decreased to $48.0 million at December 31, 2009 compared to $67.1 million at December 31, 2008.The $19.1 million decrease was due to a decrease in federal funds sold.Securities available for sale decreased to $86.4 million at December 31, 2009 compared to $103.6 million at December 31, 2008 primarily due to calls, maturities and paydowns exceeding purchases by $18.1 million.Loans including loans held for sale, net amounted to $411.9 million at December 31, 2009, compared to $430.9 million at December 31, 2008.The decrease was primarily due to loan collections in excess of new loan originations of $13.5 million.Goodwill decreased to $11.4 million at December 31, 2009 compared to $20.7 million at December 31, 2008.The decrease was due to a $9.3 million impairment charge recorded in the second quarter of 2009. 3 Total liabilities decreased to $508.6 million at December 31, 2009 from $559.7 million at December 31, 2008.Deposits decreased slightly to $442.6 million at December 31, 2009 from $447.3 million at December 31, 2008.This net decrease of $4.7 million includes a decrease of $77.9 million by one significant customer.Due to the nature of this customer’s business, large fluctuations in its deposit accounts are a normal occurrence.First Clover Leaf Bank has also moved a portion of this customer’s deposits to a correspondent bank in order to prevent a deposit concentration. This decrease was offset by increases in several of our deposit products, the most significant increases being in our demand deposit and money market accounts.These increases were due to both new deposit customers, as well as our current deposit customers increasing balances in their accounts.Federal Home Loan Bank advances decreased to $39.9 million at December 31, 2009 compared to $50.0 million at December 31, 2008.This decrease was due to repayments exceeding new advances by $10.0 million.Securities sold under agreements to repurchase decreased to $18.9 million at December 31, 2009 from $55.1 million at December 31, 2008.The decrease was primarily due to a decrease of $30.0 million by one significant customer.Due to the nature of this customer’s business, large fluctuations in its accounts are a normal occurrence.The remaining decrease was primarily a result of customers moving balances into other First Clover Leaf Bank deposit accounts due to the low interest rate environment on securities sold under agreements to repurchase. Stockholders’ equity decreased to $76.9 million at December 31, 2009 from $93.7 million at December 31, 2008 primarily due to a net loss of $8.8 million, the repurchase of $6.5 million of shares of First Clover Leaf Financial Corp.’s common stock and the payment of cash dividends in the amount of $2.0 million. Net interest income increased to $15.7 million for 2009 from $12.2 million for 2008.This increase was due primarily to the increase in average balances of interest-earning assets offset by lower average interest rates.The net interest income and average balances for 2009 reflect the first full year of operations following the acquisition of Partners Financial Holdings, Inc. and its subsidiary, Partners Bank, on October 10, Critical Accounting Policies First Clover Leaf considers the allowance for loan losses and goodwill to be its critical accounting estimates, due to the higher degree of judgment and complexity than its other significant accounting estimates. Allowance for loan losses.The allowance for loan losses is evaluated on a regular basis by management and is based upon management’s periodic review of the collectibility of the loans in light of historical experience, the nature and volume of the loan portfolio, adverse situations that may affect the borrower’s ability to repay, estimated value of any underlying collateral and prevailing economic conditions. This evaluation is inherently subjective as it requires estimates that are susceptible to significant revision as more information becomes available. The allowance consists of specific and general components. The specific component relates to loans that are classified as doubtful, substandard or special mention and also considered to be impaired.For such loans, an allowance is established when the fair value of the collateral, less estimated costs to sell, is lower than the carrying value of that loan for collateral dependent loans.Impaired loans may also be valued based on a discounted cash flow analysis.The general component covers non-impaired loans and is based on historical loss experience adjusted for qualitative factors. Actual loan losses may be significantly more than the allowances established which could have a material negative effect on First Clover Leaf’s financial results.While First Clover Leaf has established its 4 existing allowance for loan losses in conformity with accounting principles generally accepted in the United States of America, there can be no assurance that regulators, in reviewing our loan portfolio, will not request an increase in the allowance for loan losses.Because future events affecting borrowers and collateral cannot be predicted with certainty, there cannot be any assurance that increases to the allowance will not be necessary if loan quality deteriorates. Goodwill and Other Intangible Assets.Over the past several years, First Clover Leaf has grown through acquisitions accounted for under the purchase method of accounting in effect at the time of the acquisitions.Under the purchase method, First Clover Leaf is required to allocate the cost of an acquired company to the assets acquired, including identified intangible assets, and liabilities assumed based on their estimated fair values at the date of acquisition.The excess cost over the net assets acquired represents goodwill, which is not subject to periodic amortization. Customer relationship intangibles are required to be amortized over their estimated useful lives.The method of amortization reflects the pattern in which the economic benefits of these intangible assets are estimated to be consumed or otherwise used up.Our customer relationship intangibles are being amortized over 7.6 and 9.7 years using the double declining balance method.Since First Clover Leaf’s acquired customer relationships are subject to routine customer attrition, the relationships are more likely to produce greater benefits in the near-term than in the long-term, which typically supports the use of an accelerated method of amortization for the related intangible assets.Management is required to evaluate the useful life of customer relationship intangibles to determine if events or circumstances warrant a change in the estimated life.Should management determine the estimated life of any intangible asset is shorter than originally estimated, First Clover Leaf would adjust the amortization of that asset, which could increase future amortization expense. Goodwill arising from business combinations represents the value attributable to unidentifiable intangible elements in the business acquired.Goodwill recorded by First Clover Leaf in connection with its acquisitions relates to the inherent value in the businesses acquired and this value is dependent upon First Clover Leaf’s ability to provide quality, cost effective services in a competitive market place.The continued value of recorded goodwill is impacted by the value of our stock and continued profitability of the organization.In the event that the stock price experiences significant declines or the operations of the company lack profitability an impairment of goodwill may need to be recognized.Any impairment recognized would adversely impact earnings in the period in which it is recognized. First Clover Leaf utilizes a two step valuation approach to test for goodwill impairment.We estimate the fair value of our single reporting unit as of the measurement date utilizing two valuation methodologies including the comparable transactions approach, and the control premium approach which utilizes the company’s stock price.We then compare the estimated fair value of the reporting unit to the current carrying value of the reporting unit to determine if goodwill impairment had occurred as of the measurement date.As a result of our interim analysis, an impairment charge of $9.3 million was recognized at June 30, 2009.At our annual impairment assessment date of September 30, 2009, no additional impairment existed.At December 31, 2009, no indications of impairment existed for which an interim assessment was considered necessary.Future events, such as adverse changes to First Clover Leaf’s business or changes in the economic market, could cause management to conclude that impairment indicators exist and require management to re-evaluate goodwill.Should such re-evaluation determine goodwill is impaired; the resulting impairment loss recognized could have a material, adverse impact on First Clover Leaf’s financial condition and results of operations. In accordance with current accounting guidance, management has determined that the Company has only one reporting unit for purposes of evaluating goodwill. 5 Comparison of Financial Condition at December 31, 2009 and December 31, Total Assets.Total assets decreased to $585.5 million at December 31, 2009 from $653.3 million at December 31, 2008.The decrease was primarily due to lower balances in cash and cash equivalents, securities available for sale, net loans and goodwill.Cash and cash equivalents decreased to $48.0 million at December 31, 2009 from $67.1 million at December 31, 2008 due to a decrease in federal funds sold. There were no interest-earning time deposits at December 31, 2009, compared to $5.2 million at December 31, 2008. The balance matured during 2009, and it was not renewed. Securities available for sale decreased to $86.4 million at December 31, 2009 from $103.6 million at December 31, 2008.The decrease was primarily due to calls, maturities and paydowns exceeding purchases by $18.1 million.We did not incur any other-than-temporary impairments during the year ended December 31, 2009. Loans, net, decreased to $411.9 million at December 31, 2009 from $430.9 million at December 31, 2008.The decrease was primarily due to loan collections in excess of new loan originations of $13.5 million.The loan portfolio has experienced some shifts in categories over the past year.One- to four-family loans decreased to $98.1 million at December 31, 2009 from $110.9 million at December 31, 2008.The majority of loans that are originated in this category are sold to the secondary market with the bank retaining servicing rights.Commercial real estate loans increased to $179.9 million at December 31, 2009 from $168.4 million at December 31, 2008.Construction and land loans decreased to $45.4 million at December 31, 2009 from $52.3 million at December 31, 2008.Commercial business loans declined to $63.1 million at December 31, 2009 from $78.2 million at December 31, 2008.Due to the current economic environment, new loan demand in the construction and land, and commercial business categories has significantly declined. Property and equipment decreased to $11.1 million at December 31, 2009 from $12.5 million at December 31, 2008.This was primarily due to the sale of a building that was acquired in the 2008 acquisition of Partners Bank. Accrued interest receivable decreased to $2.2 million at December 31, 2009 from $2.5 million at December 31, 2008, due principally to the lower balances in securities available for sale and in loans in addition to the timing of interest on loans. Prepaid
